Citation Nr: 1021043	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-08 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1973 to 
December 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In February 2009, the Veteran was afforded a personal 
hearing before the undersigned.  A transcript of the 
hearing is of record.

In September 2009, the Board reopened and remanded the 
claim for further evidentiary development.  As the 
requested development has been completed, no further 
action is necessary to comply with the Board's remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran sustained an injury to the low back during 
active service, but there is no demonstration that any 
residual chronic disability resulted from such injury.

2.  Following separation from service, there is no 
documented treatment for a low back disorder until six 
years later.


CONCLUSION OF LAW

The Veteran's current low back disability was not incurred 
in or aggravated by active service, nor may such 
incurrence or aggravation be so presumed.  38 U.S.C.A. §§ 
1101, 1131, 1112, 1113, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA 
regulations implementing the VCAA were codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).

Notice requirements under the VCAA essentially require VA 
to notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  As delineated in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice 
must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim(s); (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

VCAA-compliant notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See 
also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the 
VCAA notice requirements may, nonetheless, be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a May 2007 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claim for 
service connection, what information and evidence must be 
submitted by the appellant, and what information and 
evidence would be obtained by VA; this letter also 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as 
well as the type of evidence that impacts those 
determinations.  The October 2007 rating decision reflects 
the initial adjudication of the claim after issuance of 
this letter.  Hence, the May 2007 letter-which meets the 
content of notice requirements described in 
Dingess/Hartman and Pelegrini-also meets the VCAA's timing 
of notice requirement.  

The record also reflects that VA has made reasonable 
efforts to obtain or to assist in obtaining all relevant 
records pertinent to the matter on appeal.  Pertinent 
medical evidence associated with the claims file consists 
of service, VA and private treatment records, and the 
report of an October 2009 VA examination.  Also of record 
and considered in connection with the appeal is the 
transcript of the Veteran's February 2009 Board hearing, 
along with various written statements provided by the 
Veteran, and by his representative, on his behalf.  The 
Board also finds that no additional RO action to further 
develop the record is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice 
that should be provided, nor is there any indication that 
there is additional existing evidence to obtain or 
development required to create any additional evidence to 
be considered in connection with this claim.  
Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the 
Veteran or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter on appeal, at this juncture.  
See Mayfield, 20 Vet. App. at 543 (rejecting the argument 
that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases (including arthritis) may be 
service connected on a presumptive basis if manifested to 
a compensable degree in a specified period of time 
postservice (one year for arthritis).  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In general, in order to prevail on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1990).   The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility 
and probative value.  Baldwin v. West, 13 Vet. App. 1 
(1990); 38 C.F.R. § 3.303(a).

The Board notes that it has reviewed all of the evidence 
in the Veteran's claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every 
piece of evidence of record.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will 
summarize the relevant evidence where appropriate and the 
analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  When all of the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

The Veteran has claimed service connection for low back 
disorder.  He has claimed that his current low back strain 
is related to an incident during active service where he 
dove into a pool and suffered a low back strain.  Review 
of the service treatment records shows that in June 1974 
the Veteran was treated for an acute lumbar strain after 
he hurt his back diving into a pool.  In addition, the 
Veteran was treated for a lumbar strain in July 1974 and 
back pain in January 1975.  Thus, evidence of record 
clearly establishes that the Veteran suffered from a 
lumbar strain while on active duty.

The evidence of record also clearly establishes that the 
Veteran suffers from a current low back disability.  This 
is shown in two March 2009 letters from private 
chiropractors who indicate that the Veteran currently has 
multi-level discopathies and degenerative arthritis.  
Additionally, a VA examiner remarked in October 2009 that 
the Veteran had degenerative disc disease and degenerative 
joint disease of the lumbar spine.

However, the persuasive, competent evidence of record 
fails to show that the Veteran's current low back problems 
are a result of his documented in-service lumbar strain.  
In this matter, the Board notes that there are three 
medical opinions of record which address the question of a 
medical nexus between the Veteran's current low back 
symptoms and his active duty service.

First, in March 2009, R.H.W., D.C., stated that the 
Veteran showed him the record from June 1974 which 
documented the in-service back strain.  Dr. W. noted that 
in July 2005, his office took X-rays of the Veteran which 
revealed moderate osteophytosis at L3 and L4, as well as 
degenerative arthritis commonly caused by wear and tear 
and trauma.  It was noted that those conditions occurred 
over a long period of time and were likely caused by an 
old trauma such as the Veteran's in-service pool incident.  
Dr. W. opined that, within a reasonable degree of medical 
certainty, the injury the Veteran sustained in 1974 
contributed to the lower back symptoms he is experiencing 
today.

In a second March 2009 letter, F.S.G., D.C., stated that 
he had reviewed military medical records indicating that 
in June 1974, the Veteran injured his lower back after 
diving into a pool.  Dr. G. noted the Veteran's report of 
continued intermittent pain in his back that had worsened 
over the years.  Current physical examination revealed a 
restricted lumbar range of motion that may have resulted 
from multi-level discopathies and facet hypertrophy as a 
result of chronic low back injury.  Dr. G. also noted a 
recent report of disc disease which was a common finding 
from chronic low back conditions such as that sustained by 
the Veteran in 1974.  After review of the available 
medical records and examining the Veteran, Dr. G. opined 
that the Veteran's present condition was related to the 
Veteran's 1974 injury.  He added that it was typical for 
spinal injuries to persist and degenerate progressively 
becoming chronic and permanent.

Third, in October 2009, the Veteran underwent VA 
examination.  The examiner noted that the Veteran had 
injured his lower back while on active duty in 1974 when 
he jumped off a diving board into a pool.  The Veteran 
complained of current constant pain that rated a five to 
ten on a 0 (low) to 10 (high) pain scale.  The Veteran 
also reported occasional radiation of the pain to his 
knees and shoulders.  He had been taking Naprosyn for 
control of his pains.  He experienced daily flare-ups that 
usually lasted an average of two hours.  The Veteran also 
stated that he had numbness when he sat on the toiled, but 
he denied any loss of control of his bladder or bowels.  
Although the Veteran walked without any aids, he had a 
belt at home for support of his lumbar spine.  The Veteran 
said he was unable to walk toe-to-heel due to pain in his 
lumbar region.

The VA examiner observed spasm in the lumbar musculature 
with no spinal deformities.  The Veteran's lumbar ranges 
of motion were reduced and produced pain.  The diagnoses 
given were degenerative disc disease and degenerative 
joint disease and herniated disc lumbar spine.  The 
examiner opined that the Veteran's present condition was 
less likely as not related to the Veteran's in-service 
1974 injury.  He explained that his opinion was based upon 
his medical clinical experience and the lack of 
documentation of reasonably sequential complaints from the 
time of the Veteran's in-service injury to the present 
time.  In particular, he noted that there was no objective 
evidence of continuity of the Veteran's medical treatment 
for his claimed condition.

Considering the three different medical opinions, it is 
the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  The probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
the physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  Obert 
v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In assessing medical 
opinions, the failure of the physician to provide a basis 
for his opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A 
medical opinion may not be discounted solely because the 
examiner did not review the claims file.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 304 (2009).

In this case, the October 2009 VA examiner's opinion is 
more probative than both of the March 2009 private 
examiner's opinions.  In this regard, the October 2009 VA 
examiner's opinion was based on a full review of the 
claims file, as well as an examination of the Veteran and 
consideration of his documented history and assertions.  
The October 2009 VA examiner had access to and examined 
the complete service treatment records, private treatment 
records, and VA treatment records of record.  Moreover, 
the VA examination of the Veteran was noted to be an 
orthopedic specialty examination.  As such, the examiner 
is presumed to have a significant level of knowledge 
pertaining to the etiology of lumbar spine disability.

Dr. W. and Dr. G. do not appear to be orthopedic 
specialists.  They both appear to be doctors of 
chiropractics, not orthopedics.  Additionally, although 
the Veteran provided both of them the June 1974 service 
treatment record which documented his in-service injury, 
it does not appear that they had access to any other 
treatment records for the Veteran that pre-dated 2005.  
The Board finds that Dr. W.'s and Dr. G.'s opinions are 
based primarily on a history provided by the Veteran, 
which lacks credibility, as will be discussed further 
below.  Therefore, their opinions must be afforded 
significantly less evidentiary weight.

As alluded to in the preceding paragraph, the Board does 
not find credible the Veteran's report of a continuity of 
symptoms from the time of the June 1974 accident to the 
present.  The Board notes that, following the Veteran's 
discharge, the first medical documentation of lower back 
symptoms appears in September 1981-nearly six years after 
the Veteran left active duty.  The passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability may be considered 
evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).

The Board acknowledges that the veteran is competent to 
give evidence about what he experienced; for example, he 
is competent to discuss his current pain and other 
experienced symptoms. See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, in this case, 
the Veteran filed a claim for service connection for 
residuals of frostbite in September 1978.  He did not file 
a claim for service connection for a back condition until 
August 1982.  This tends to suggest that the lumbar back 
disability had not been longstanding since the Veteran's 
service.  Indeed, if he had been experiencing continuous 
lower back problems since service, it would be reasonable 
to expect that he would have filed a claim for service 
connection for a back injury at the time he filed a claim 
for service connection for frostbite in September 1978.  
For these reasons, continuity of symptomatology has not 
here been established, either through the competent 
evidence or through the Veteran's statements.

As a medical opinion can be no better than the facts 
alleged by the Veteran, an opinion based on an inaccurate 
(or unsubstantiated) factual premise has limited, if any, 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 177, 180 (1993).  
Consequently, because that the Board does not find the 
Veteran's report of persistent lumbar spine pain 
subsequent to the June 1974 accident credible, it cannot 
attach any significant probative value to medical opinions 
that are clearly based, at least in part, on this report.

The Veteran's own statements relating his current lumbar 
spine disability to service are not competent evidence, as 
he is a layperson, and lacks the training to opine 
regarding medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Moreover, to the extent that 
the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) can be interpreted to enable a lay person to 
speak as to etiology in some limited circumstances capable 
of lay observation; the question of causation here 
involves complex issues that the Veteran is not competent 
to address.

In sum, the preponderance of the evidence is against a 
finding of a nexus between the Veteran's current lumbar 
spine disability and his service.  Consequently, the 
preponderance of the evidence is against this claim.  In 
such a situation, the benefit of the doubt doctrine does 
not apply; the claim must be denied.




ORDER

Service connection for low back strain is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


